The Court on March 29, 2018, having ordered that THOMAS G. MASCIOCCHI of GLENDORA, who was admitted to the *488bar of this State in 1988, be temporarily suspended from the practice of law pursuant to Rule 1:20-15(k), effective April 30, 2018, for failure to comply with the determination of the District IV Fee Arbitration Committee in District Docket No. IV-2015-0061F and to pay a sanction in the amount of $500 to the Disciplinary Oversight Committee (DRB 18-078);
And the Disciplinary Review Board and the Office of Attorney Ethics having reported that THOMAS G. MASCIOCCHI has now complied with the District IV Fee Arbitration determination and has paid the sanction of $500 to the Disciplinary Oversight Committee;
And good cause appearing:
It is ORDERED that THOMAS G. MASCIOCCHI is reinstated to the practice of law, effective immediately.